As filed with the Securities and Exchange Commission on October 1, 2007 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NATIONAL PENN BANCSHARES, INC. (Exact name of registrant as specified in its charter) Pennsylvania 6021 23-2215075 (State or other (Primary Standard (I.R.S. Employer jurisdiction of Industrial Identification No.) incorporation or Classification No.) organization) Reading and Philadelphia Avenues Boyertown, PA 19512 (610) 367-6001 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Glenn E. Moyer President and Chief Executive Officer National Penn Bancshares, Inc. Reading and Philadelphia Avenues Boyertown, PA 19512 (610) 367-6001 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all communications to: Paul J. Jaskot Reed Smith LLP 2500 One Liberty Place 1650 Market Street Philadelphia, PA 19103 (215) 851-8100 Fax: (215) 851-1420 Richard A. Schaberg Thacher Proffitt & Wood LLP 1700 Pennsylvania Avenue, NW Suite 800 Washington, DC 20006 (202) 347-8400 Fax: (202) 626-1930 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effectiveness of this registration statement. If the securities being registered on this form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. [_] If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [_] If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [_] CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering price per Unit Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee (2) Common stock, without par value (and associated stock purchase rights) (3) 4,256,585 $35.55 $151,321,596.75 $4,645.57 (1) Based on the maximum number of shares of the registrant's common stock that may be issued in connection with the proposed merger of a direct, wholly owned subsidiary of the registrant with and into Christiana Bank & Trust Company pursuant to the Agreement of Reorganization and Merger between the registrant and Christiana Bank & Trust Company dated as of June 25, 2007. In accordance with Rule 416, this registration statement shall also register any additional shares of the registrant's common stock which may become issuable to prevent dilution resulting from stock splits, stock dividends or similar transactions, as provided by the merger agreement. (2) Estimated solely for purposes of calculating the registration fee. Computed in accordance with Rules 457(c) and 457(f), based on (i) the average of the bid and asked price of Christiana Bank & Trust Company common stock onSeptember 26, 2007 of $35.55 and (ii) a maximum of1,475,327 shares of Christiana Bank & Trust Company common stock that may be exchanged in the merger for common stock of the registrant. (3) Prior to the occurrence of certain events, the stock purchase rights will not be evidenced separately from the common stock. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the registration statement shall become effective on such date as the Commission, acting pursuant to such Section 8(a), may determine. 2 The information in this proxy statement/prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is declared effective. This proxy statement/prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or the sale is not permitted. Subject to completion, dated October 1, 2007 PROSPECTUS FOR UP TO4,256, PROXY STATEMENT MERGER PROPOSED - YOUR VOTE IS VERY IMPORTANT The boards of directors of National Penn Bancshares, Inc. and Christiana Bank
